Citation Nr: 1716267	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-09 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the Veteran's bilateral feet and ankles as secondary to a bilateral knee condition.  

2.  Entitlement to service connection for a bilateral foot condition (other than arthritis) to include as secondary to service-connected disabilities.

3.  Entitlement to an initial rating in excess of 30 percent for bilateral knee osteoarthritis. 

4.  Entitlement to a temporary total rating (TTR) for convalescence due to left knee surgery.

5.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Timothy White, Attorney
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2011 (bilateral foot), May 2016 (knees, TDIU) and February 2017 (TTR) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions.  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in August 2013 regarding multiple issues, including entitlement to service connection for a bilateral foot condition and bilateral knee condition (now service-connected).  A transcript of the hearing is associated with the claims file.  Although the Veteran separately requested to appear at a hearing, the issue of entitlement to service connection for a bilateral foot condition on appeal was addressed by the undersigned during the August 2013 hearing as well.

The issue of entitlement to service connection for a bilateral foot condition to include arthritis was remanded in November 2014 and April 2016 by the Board for additional development.  The issue has since returned to the Board.

The issues of entitlement to increased ratings for a bilateral knee, TDIU and entitlement to a TTR are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in favor of the Veteran, the Veteran's bilateral foot and ankle arthritis is a result of his service-connected bilateral knee condition.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for arthritis of the bilateral feet and ankles have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that his arthritis of the bilateral foot and ankle is secondary to his service-connected bilateral knee condition.  Essentially, the Veteran asserts that an altered gait caused his foot and ankle condition.  See August 2014 Board hearing transcript.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran has a current diagnosis of arthritis in the feet and ankles.  See June 2015 VA examination and August 2013 independent medical evaluation.  The Veteran is service-connected for a bilateral knee condition.  Therefore, the remaining issue is whether there is medical evidence of a nexus between the service-connected disease or injury and the current disability.

There are conflicting medical opinions of record.  A positive nexus opinion was provided in an August 2013 independent medical evaluation between osteoarthritis of the Veteran's feet and ankles and his bilateral knee condition.  The private physician opined that the Veteran suffered from an abnormal ambulatory gait pattern due to his bilateral knee injuries.  The abnormal gait pattern resulted in the development of bilateral foot abnormalities.  That is, the foot and ankle injuries, identified as osteoarthritis, are a "consequential" result of his bilateral knee conditions.  In making this finding, the private physician relied on lay statements from the Veteran and private treatment records which he essentially opined supported a finding of a gait disturbance.  

In contrast, a negative nexus opinion on a secondary basis was provided by an August 2016 VA examiner between the Veteran's arthritis of the foot and ankle and his bilateral knee condition.  Despite noting the Veteran's lay history of the onset of the condition (including an in-service injury and the history of his knee condition), he found that the record did not support a history of an antalgic gait or significant gait abnormality needed to show that unusual load on foot contributed to his current diagnosis of degenerative joint disease.  The podiatry notes did not suggest that foot pathology was caused or aggravated by knee pathology.  The examiner noted that post-service private records reflected that the Veteran had normal X-rays of the feet in December 2004 and that the Veteran was diagnosed with generalized arthritis and degenerative joint disease by private physicians.   

Here, the Board notes that the Veteran is competent to report observable symptoms such as an antalgic gait and a private medical professional has supported his contentions.  As such, the Board resolves doubt in the Veteran's favor and finds entitlement to service connection for arthritis of the bilateral foot and ankle is warranted.   

As such, resolving doubt in favor of the Veteran, entitlement to service connection for arthritis of the feet and ankles as secondary to service-connected bilateral knee condition is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for arthritis of the bilateral foot and ankle is granted.  


REMAND

Initial increased rating and TDIU

On the Veteran's substantive appeal (VA Form 9) dated in March 2017, he requested a Board video conference hearing for all issues listed on the statement of the case and any supplemental statement of the case that his local VA office sent to him.  As the Veteran has not yet had an opportunity to present testimony regarding the matters of entitlement to initial increased ratings for a bilateral knee condition and TDIU before the Board, the RO should schedule him for a videoconference hearing before the Board to address these matters. 

TTR

The Veteran has filed a notice of disagreement with the February 2017 RO rating decision that denied entitlement to a TTR for his service-connected left knee condition requiring convalescence.  The Veteran filed the notice of disagreement in April 2017; however, no statement of the case has been issued to the Veteran for this claim.  A statement of the case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Bilateral foot (other than arthritis)

For the Veteran's claim of entitlement to service connection for a bilateral foot condition (other than arthritis), the Board notes that the Veteran was diagnosed with metatarsalgia, hallux valgus and plantar fasciitis in the August 2016 VA examination.  Additionally, pes planus was indicated in the examination but not listed in the diagnosis section.  A negative nexus opinion on a direct and secondary basis was provided.  For secondary service connection, the VA examiner noted that for the conditions of metatarsalgia and plantar fasciitis, the record did not support a significant gait abnormality which was needed to support a nexus.  Further, podiatry notes did not suggest that foot pathology was caused or aggravated by knee pathology.  The examiner highlighted post-service podiatry treatment records.  Of note, the examiner highlighted diagnoses of plantar fasciitis, metatarsalgia and peripheral neuropathy from September 2010.  

The Board finds that the secondary VA 2016 medical opinion is inadequate for several reasons.  Initially, the Board notes that the VA examiner failed to reconcile his opinion with other medical evidence of record.  In this regard, the August 2013 private physician made a finding in his nexus opinion that the Veteran did have a gait abnormality which was sufficient enough to cause osteoarthritis.   Further, he failed to provide a rationale for his conclusion that podiatry notes did not suggest that foot pathology was caused or aggravated by knee pathology.  Although he referenced treatment records, he provided no explanation to relate any of them to his conclusions.  

Even if the 2016 VA examination were adequate, by way of this decision, the Veteran has been granted service-connection for arthritis of the feet and ankles which must also be considered on a secondary basis.  As such, an addendum opinion is required to adequately address the etiology of the Veteran's bilateral foot condition (other than arthritis) to include as secondary to knee conditions and arthritis of the feet and/or ankles.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate Board hearing pursuant to the Veteran's hearing request regarding his initial rating for his bilateral knee condition and TDIU following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2016).

2.  Issue a Statement of the Case on the issue of whether the Veteran is entitled to a TTR based on convalescence.  Only if the Veteran perfects an appeal should the claim be certified to the Board

3.  Obtain an addendum opinion which addresses the etiology of the Veteran's bilateral foot condition (other than arthritis) to include as secondary to his service-connected bilateral knee condition or arthritis of the foot and/or ankle condition.  A new examination is not necessary unless determined to be so by the examiner.  

Based on a review of the record, the examiner should offer an opinion in response to the following questions regarding Veteran's current bilateral foot condition (other than arthritis):

Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed foot condition to include pes planus, metatarsalgia, hallux valgus and plantar fasciitis is either:  (1) caused by or (2) aggravated (worsened beyond the natural progression) by his service-connected bilateral knee condition and/or arthritis of the feet and ankles?  

The examiner is asked to reconcile any conflicting medical evidence of record.  

4.  Thereafter, the claim of entitlement to a bilateral foot condition should be readjudicated.  If any of the benefit sought remain denied, an appropriate Supplemental Statement of the Case should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


